UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7552



HERBERT MCDOWELL,

                                              Petitioner - Appellant,

         versus

WILLIAM R. DAVIS, Warden, Evans Correctional
Institution; T. TRAVIS MEDLOCK, Attorney Gen-
eral of the State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-94-1975-3-22BC)

Submitted:   January 11, 1996              Decided:   January 24, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert McDowell, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. McDowell
v. Davis, No. CA-94-1975-3-22BC (D.S.C. Sept. 15, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2